              Case 3:20-cv-02277-BRM Document 4 Filed 03/30/20 Page 1 of 1 PageID: 19

                                                                                            RECEIVE
                                                                                                          30 2G
STEVEN BRADLEY MELL
REGISTER NO. 71587-050
L.S.C.I. ALLENWOOD                                                                                WLiAMTWt
                                                                                                         LERK
P.O. BOX 1000
WHITE DEER, PA 17887
                                                                              MARCH 19, 2020

THE HONORABLE BRIAN R. MARTINOTTI
UNITED STATES DiSTRICT JUDGE
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
50 WALNUT STREET
NEWARK, NEW JERSEY 07102
                                                                             V-2277 (BRM)
                   Re: Steven Bradiey Mcli v. United States, Docket No. 20-C

Dear Judge Martinotti:
                                                                                                                                rol the Court’s
                                                                                attention authority which he believes cont
        Petitioner respectfully submits this letter to call to the Court’s
                                                                             U.S.C. 2255J(”Section 2255 Motion”).
decision on his motion to vacate his conviction and sentence [28
                                                                                                                                 his retained
                                                                                 ed effective assistance of counsel when
        In his Section 2255 Motion, Petitioner argued that he was deni                                                ent’s  failu re to return and
                                                                        mation on the ground that the Governm
attorney failed to seek dismissal of the complaint and/or infor                                                  ling him  to  dism   issal of the
                                                                       t violated the Speedy Trial Act, entit
indictment or file an information within thirty days of his arres                                       be  attrib uted to  a  waiv  er by Petitioner,
                                 Mot ion at  6-7. The delay  in filing  the information is certain to
char ges.   See,  Sect ion 2255                                                                                            thirty days of his arrest.
                                                                           indictment or information returned within
although Petitioner was unaware that he had a right to have an
                                                                                                                    *10 (D.N.J. Jan. 8, 2020),
                                                                               2020 U.S. Dist. LEXIS 2807, at
         In United States v. Zuniga, Docket No. 2:18-CR-224 (BRM),                                                               [Speedy Trial]Act.”
                                                                           not prospectively waive the application of the
your Honor held that “[tJhe Court agrees that ‘a defendant may
Id. (quoting Zedner v. United States, 547 U.S. 489, 503 (2006)).
                                                                                                                                         in this case
                                                                                     t with well-settled law, the information filed
         In view of the Court’s position taken in Zuniga, which is consisten                                                  ived this Petitioner of
                            time requ ited  by the Spee dy  Trial  Act,   and counsel’s failure to seek dismissal depr
was   filed  outside of the                                                                                                    opinion and apply
                                                                            , the Court should take notice of its recent
the counsel guaranteed by the Sixth Amendment. Consequently
                                                                       Motion.
that holding to the issues raised in petitioner’s Section 2255


                                                                  Respectfully submitted,



                                                                      Steven      ad ey Mcli

                                                                   Steven Bradley Meli

 cc: U.S. Attorneys Office (District of New Jersey)
